                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS


UNITED STATES OF AMERICA

v.                                              Case Number: 2:20−cr−00569

Raul Benavides




                              NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
Nelva Gonzales Ramos
PLACE:
United States Courthouse
1133 N. Shoreline Blvd.
Corpus Christi, Texas 78401
DATE: 7/30/2020

TIME: 09:15 AM
TYPE OF PROCEEDING: Re−Arraignment Hearing
Attorneys for the Government and Defendant and any defendant on bond must be
present at least 15 minutes prior to the time the Re-Arraignment is set to complete
all necessary paperwork. The Court will not delay the proceedings to allow
parties to complete the necessary paperwork. The Re-Arraignment will have to be
reset to another day if parties are not prepared to go forward at the time the
Re-Arraignment is set.


Date: June 26, 2020
                                                            David J. Bradley, Clerk
